Citation Nr: 1507211	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-20 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to July 1975.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a videoconference hearing in February 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have sufficient hearing loss in his right ear to be considered an actual ratable disability by VA standards for compensation purposes.

2.  As for his left ear hearing loss, it was not shown in service, did not manifest to a compensable degree of at least 10-percent disabling within one year of his separation from service, and the most probative (meaning most competent and credible) evidence indicates it is not the result of repeated exposure to loud noise during his service and consequent injury to his ears (i.e., acoustic trauma).


CONCLUSION OF LAW

The Veteran has not established he has a ratable right ear hearing loss disability, and his left ear hearing loss disability was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, the Veteran's claim was filed as a fully-developed claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records (STRs) and treatment records from VA medical centers (VAMCs), which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of his and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns "downstream" disability ratings.  See id.  Thus, the notice that is part of the claim form submitted by him satisfies the duty to notify.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A.  To this end, his STRs, private medical treatment records, and lay statements have been obtained and associated with his claims file for consideration. 

He also had a VA compensation examination in August 2010 concerning this claim, including for comment concerning the nature and etiology, if any, of his claimed bilateral hearing loss and its posited relationship with his military service.  The VA examination is more than adequate as it was predicated on a review of the claims file, contains a description of the history of this alleged disability, documents and considers the relevant medical facts and principles, and provides opinion regarding whether he has this alleged disability and, if confirmed he does, whether it is related or attributable to his military service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this claim has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the February 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that a presiding VLJ of the Board or hearing officer has two duties to comply with a pertinent VA regulation, 38 C.F.R. § 3.103(c)(2).  The first duty is to explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding VLJ or hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  There was compliance with these two duties, as the presiding VLJ - the undersigned - fully explained the issue on appeal and attempted to identify any evidence that might be missing from the record by asking the Veteran about his symptoms and treatment history.  



II.  General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (permanency) of a condition manifesting during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A specific type of hearing loss, namely, sensorineural hearing loss, is one such condition since a type of organic disease of the nervous system.  The Veterans Benefits Administration 's (VBA's) M21-1MR has a section titled "Determining Impaired Hearing as a Disability," which includes the following note:  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  See M21-1MR III.iv.4.B.12.a.

Sensorineural hearing loss therefore also is eligible for presumptive service connection - as an organic disease of the nervous system - if shown to have manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of the Veteran's separation from service.  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307; 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

That said, it also deserves pointing out, however, that the Court has held that § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at time of separation from service.  See Hensley, 5 Vet. App. at 159.  The Court explained that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation from service, he nevertheless may establish his entitlement to service connection for a current hearing loss disability by submitting competent and credible evidence showing the current disability is causally related to his service.  Id., at 160.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, 

facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

III.  Whether Service Connection is Warranted for Bilateral Hearing Loss

The Veteran attributes his bilateral (so left and right ear) hearing loss to repeated noise exposure during the Linebacker II Operation in North Vietnam.  He states, specifically, that he sustained acoustic trauma from repeated exposure to the loud noise of F-4 fighter jets. 

His service personnel records (SPRs) reveal he was a systems specialist and performed maintenance work on aircraft.  His STRs show he had an audiological evaluation during his military entrance examination in August 1971.  Reported puretone thresholds, in decibels, in the relevant frequencies were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
15
5
5
Not tested
5
LEFT
20
5
5
Not tested
5

So there is no indication he had hearing loss in either ear when entering service.


But also during his later January 1975 separation audiological evaluation, he continued to have normal hearing, bilaterally.  The puretone threshold levels in his right ear were 20, 10, 5, 5, and 10 decibels, in the relevant frequencies, and those in his left ear were 5, 5, 5, 0, and 5 decibels.  So, yet again, there was no indication of hearing loss in either ear, despite any noise trauma that he may have experienced during his service in the Vietnam War.  His military service ended in July 1975.

Post-service medical treatment records are similarly unremarkable for complaints, treatment or diagnosis of hearing loss until long after his service had ended.  During his February 2013 hearing, the Veteran alluded to having been diagnosed with hearing loss at the Danville VAMC in 2010, but also acknowledged that he was never told the etiology of his hearing loss (so including in terms of its purported relationship with noise exposure and consequent injury during his military service).  He had a VA audiological evaluation in August 2010 at the Danville VAMC, in response to his claim of entitlement to service connection for bilateral hearing loss.  During that evaluation, he reported a history of noise exposure while in service from jet engines for one year with the use of hearing protection "when available".  He also indicated he had a history of occupational "factory" noise exposure from 1978 to 1996, so as a civilian, and that hearing protection was "not required".

The diagnosis at the conclusion of that evaluation was normal sensitivity hearing in the right ear (i.e., normal right ear) and moderately-severe sensorineural hearing loss in the left ear from 3000 Hz to 4000 Hz.  The puretone threshold levels in the right ear were 25, 10, 5, 5, and 20 decibels with an average of 10 decibels, in the relevant frequencies, and those in his left ear were 20, 10, 5, 60, and 60 decibels with an average of 34 decibels.  The Veteran's speech recognition scores using the Maryland CNC Word List were 98 percent in both ears.  Regarding etiology, the examiner opined that the claimed hearing loss was not caused by or the result of noise exposure experiences in the military.  He explained that this hearing loss configuration was not consistent with noise-induced involvement.  He observed that the Veteran's military hearing evaluation documentation showed hearing sensitivity within normal limits for all frequencies tested for both ears at enlistment and at separation with no significant threshold shift.  The examiner said it was apparent the Veteran's current hearing loss had occurred after his military tour.  Additionally, he noted that the Veteran reported onset of his hearing loss as "approximately 10 years ago", so meaning not until in 2000 or thereabouts.

Unfortunately, at no time since the filing of this claim for bilateral hearing loss in August 2010 has there been indication the Veteran has sufficient hearing loss in his right ear (unlike in his other ear, his left ear) so as to in turn be considered an actual ratable disability by VA standards - again, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Resultantly, service connection for a right ear hearing loss disability is not warranted since the Veteran has not established he has the required level of hearing loss in this ear to be considered an actual ratable disability.

And although the Veteran has a current left ear hearing loss disability, service connection nonetheless still is not warranted for a left ear hearing loss disability.  The August 2010 VA examiner sufficiently explained his conclusion that the Veteran's left ear hearing loss is unrelated to his military service, primarily citing the configuration of this loss as inconsistent with it being the result of prior noise exposure during the Veteran's service.  As already explained, this is a prerequisite to granting service connection - that is, there must be linkage of the current hearing loss to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And there is no such correlation in this instance.

The Veteran testified during his hearing that he did not understand the question the August 2010 VA examiner had posed to him regarding the approximate time of onset of his bilateral hearing loss and, instead, mistook the question as asking about the noticed severity of his claimed disability as opposed to its onset, which he maintained was during his service.  The Board realizes he is competent to report his symptoms of hearing loss.  However, as a layman, he is not also competent to render a probative medical nexus opinion linking his left ear hearing loss disability to acoustic trauma sustained so long ago during his service.  See Jandreau, 492 F. 3d 1372, 1376-77; see also Kahana, 24 Vet. App. 428, 434; and Davidson v. Shinseki, 581 F.3d 1313, 1316.  

In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Veteran's STRs are entirely unremarkable for suggestion of hearing loss in his left ear during his service, either in the way of a relevant subjective complaint (e.g., pertinent symptom, etc.) or objective clinical finding such as a noteworthy diagnosis.  There continued to be no suggestion, much less indication, of sensorineural hearing loss in this ear within the required one-year grace period following his discharge from service, so by July 1976, certainly not to the required minimum compensable degree of at least 10-percent disabling.  See 38 C.F.R. § 4.85.  The Board therefore cannot presume his sensorineural hearing loss, though later confirmed, was presumptively incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Consequently, the preponderance of the evidence is against this claim of entitlement to service connection for bilateral hearing loss, so the benefit-of-the-doubt doctrine is inapplicable, and this claim resultantly must be denied.



ORDER

This claim of entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


